 
 
Exhibit 10.1
 
STOCK SUBSCRIPTION AGREEMENT




This STOCK SUBSCRIPTION AGREEMENT is made as of the date appearing at the end of
this agreement between First Transaction Management Inc., a Delaware corporation
("the Company"), and the investor whose name and signature appear at the end of
this agreement ("the Investor"). In consideration of the mutual promises
contained herein and of other good and valuable consideration, the Company and
the Investor mutually agree as follows:



1.
The Investor hereby purchases from the Company and the Company hereby sells to
the Investor that number of shares of the Common Stock of the Company set forth
at the end of this agreement ("the Securities") for an aggregate purchase price
of $___________, upon the terms of payment also set forth at the end of this
agreement.




2.
The Investor hereby represents and warrants as follows:




 
a.
The Investor has had reasonable access to all information that the Investor
deems material to the Investor's decision to make this investment, and has been
provided with satisfactory answers from the Company to any questions that the
Investor has had concerning the Company or this offering.




 
b.
The Investor is acquiring the Securities solely for the Investor's own account,
not as a nominee or agent and without any view to subsequent resale, transfer or
distribution of the Securities to others and has no present intention of
selling, granting any participation in or otherwise distributing the Securities.




 
c.
The Investor understands that the Securities have not been registered under the
Securities Act of 1933 or under the securities laws of any state and, therefore,
cannot be resold unless any exemption from registration is available and that
the Securities may be "restricted securities" as that term is defined in SEC
Rule 144.




 
d.
The Investor understands that the offer and sale of the Securities is intended
to be exempt from registration under the Securities Act of 1933, as amended and
exempt from registration under any state law.




 
e.
Further, the Investor understands that the Company is a “shell” company within
the definition of the Rule 12b-25 of the Securities Exchange Act of 1934, as
amended, and accordingly, is presently unable to sell the Securities under the
“safe harbor” provisions of SEC Rule 144.




 
f.
The Investor is an "accredited investor" as that term is defined in SEC Rule
501(a), is able to bear the economic risks of this investment for an indefinite
period of time, could afford a complete loss of this investment and considers
the Investor to be capable of evaluating this investment on the basis of prior
business and investment experience and consultation with such independence
advisors as the Investor has consulted.



3.
The Investor agrees not to sell, transfer or otherwise distribute the Securities
(a) without giving the Company thirty (30) days' advance written notice and (b)
unless the Securities are subsequently registered under the Securities Act of
1933 and any applicable state securities laws or unless an exemption under
applicable law is available for such sale, transfer or distribution.



4.
The Investor hereby indemnifies and agrees to hold harmless the Company and the
Company's officers, directors and agents against any and all loss, liability,
claim, damage and expense arising out of any breach by the Investor of any
representation, warranty or covenant contained in this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
In the event the Company proposes to file a registration statement under the
Securities Act of 1933 with respect to an offering for its own account of any
class of its equity securities (other than a registration statement on Form S-8
or Form S-4 (or any successor form) or any other registration statement relating
solely to employee benefit plans or filed in connection with an exchange offer,
a transaction to which Rule 145 (or any successor provision) under the
Securities Act of 1933 applies or an offering of securities solely to the
Company’s existing shareholders), then the Company shall in each case give
written notice of such proposed filing to the Investor as soon as practicable
(but no later than 20 business days) before the anticipated filing date, and
such notice shall offer the Investor the opportunity to register such number of
Securities as the Investor may request. The Investor desiring to have Securities
included in such registration statement shall so advise the Company in writing
within 10 business days after the date on which the Company’s notice is so
given, setting forth the number of shares of Securities for which registration
is requested. If as a result of the Investor’s election to register the
Securities, the total amount of securities to be registered exceed the limit
imposed by Rule 415, then the number of shares of Securities to be registered
and offered for the account of the Investor shall be reduced pro rata on the
basis of the number of Securities requested by such Investor to be registered
and offered to the extent necessary to reduce the total amount of securities to
be included in the registration statement to an amount that falls within the
limits of Rule 415 (provided that if securities are being registered and offered
for the account of other persons or entities in addition to the Company, such
reduction shall not be proportionally greater than any similar reductions
imposed on such other persons or entities). If the Company’s offering is to be
an underwritten offering, the Company shall, subject to the further provisions
of this Agreement, use its reasonable best efforts to cause the managing
underwriter or underwriters to permit the Investor to include such Securities in
such offering on the same terms and conditions as any similar securities of the
Company included therein. The right of the Investor to registration in
connection with an underwritten offering by the Company shall, unless the
Company otherwise assents, be conditioned upon such Investor’s participation as
a seller in such underwritten offering and its execution of an underwriting
agreement with the managing underwriter or underwriters selected by the Company.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such offering deliver a written opinion to the Company that either because of
(a) the kind of securities that the Company, the Investor and any other persons
or entities intend to include in such offering or (b) the size of the offering
that the Company, the Investor and any other persons or entities intend to make,
the success of the offering would be materially and adversely affected by
inclusion of the Securities requested to be included, then (i) in the event that
the size of the offering is the basis of such managing underwriter's opinion,
the number of shares of Securities to be registered and offered for the account
of the Investor shall be reduced pro rata on the basis of the number of
Securities requested by such Investor to be registered and offered to the extent
necessary to reduce the total amount of securities to be included in such
offering to the amount recommended by such managing underwriter or underwriters
(provided that if securities are being registered and offered for the account of
other persons or entities in addition to the Company, such reduction shall not
be proportionally greater than any similar reductions imposed on such other
persons or entities) and (ii) in the event that the combination of securities to
be offered is the basis of such managing underwriters opinion, (x) the
Securities to be included in such registration and offering shall be reduced as
described in clause (i) above or (y) if such actions would, in the reasonable
judgment of the managing underwriter, be insufficient to substantially eliminate
the adverse effect that inclusion of the Securities requested to be included
would have on such offering, such Securities will be excluded entirely from such
registration and offering. Any Securities excluded from an underwriting shall,
if applicable, be withdrawn from registration and shall not, without the consent
of the Company, be transferred in a public distribution prior to the earlier of
ninety (90) days (or such other shorter period of time as the managing
underwriter may require) after the effective date of the registration statement
or ninety (90) days after the date the Investor is notified of such exclusion.

 
 
 

--------------------------------------------------------------------------------

 
 
6.
All Registration Expenses (as defined herein) will be borne by the Company.
Underwriting discounts and commissions applicable to the sale of Securities
shall be borne by the Investor to which such discount or commission relates, and
the Investor shall be responsible for the fees and expenses of any legal
counsel, accountants or other agents retained by the Investor and all other
out-of-pocket expenses incurred by such Investor in connection with any
registration under this Agreement. As used herein, the term Registration
Expenses means all expenses incident to the Company’s performance of or
compliance with this Agreement (whether or not the registration in connection
with which such expenses are incurred ultimately becomes effective), including
without limitation all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Securities), rating agency fees, printing expenses, the fees and expenses
incurred in connection with the listing or admission for quotation of the
Securities to be registered an any securities exchange or quotation system and
fees and disbursements of counsel for the Company and its independent certified
public accountants (including the expenses of any special audit or comfort
letters required by or incident to such performance), securities act liability
insurance (if the Company elects to obtain such insurance), the reasonable fees
and expenses of any special expert retained by the Company in connection with
such registration and the fees and expenses of other persons retained by the
Company.




7.
This Agreement shall be interpreted, construed and enforced and its construction
and performance shall be governed by the laws of the State of New York without
regard to principles of conflicts of laws, except to the extent that Federal law
may apply. Any dispute shall be subject to the jurisdiction of the courts of New
York, New York and the parties agree to subject themselves to the jurisdiction
of the courts in New York county, New York.





IN WITNESS WHEREOF, the Company and the Investor have duly executed this
Agreement as of the date set forth below.


October 21, 2008
 
 
 
TAX ID #:
 
 
FIRST TRANSACTION MANAGEMENT, INC.
INVESTOR
/s/_____________________
 
 
 
 
/s/_____________________
   
 
 
 
Number of Securities Purchased:
  Terms of Purchase: Delivery of Securities to be made upon payment in full of
the purchase price

 
 
 

--------------------------------------------------------------------------------

 
 